  

NHS PHARMA, Inc.

 

SCRIPT PROCESSING SERVICE CONTRACT

 

1. This contract is entered into and between NHS PHARMA, INC., a California
corporation whose address is 1323 W Colton Ave., Suite 120, Redlands, CA 92374
referred to as “NHS, and Mesa Pharmacy, Inc., a California Corporation, herein
after referred to as “NEW PHARMACY” whose address is:     2. NEW PHARMACY
desires to process scripts to be able to receive payments from insurance
companies, NHS provides insurance processing services by electronic and Software
means for scripts and agrees to provide such services to NEW PHARMACY on the
terms and conditions set forth in this contract and agreed to by the parties as
follows:     3. For purposes of this contract, a claim is defined as the
submission of information being sent to insurance companies for medication being
recommended by a physician to be filled by a Pharmacist for their patient.    
4. NHS will provide the script submissions to insurance carriers on behalf of
NEW PHARMACY.     5. NEW PHARMACY agrees to adhere to NHS’s procedures and
instructions for the processing of scripts. NEW PHARMACY will provide NHS a
script from a licensed medical provider in order for NHS to perform its duties.
    6. On receipt of the scripts, NHS will provide the billing services
requested and provide the reports to NEW PHARMACY according to each script
transmission. Every attempt will be made to stop incomplete or incorrect
information in order to get an approved and paid script.     7. The initial
contract period will be in effect for 3 years.     COMPENSATION:     8. NEW
PHARMACY agrees to compensate NHS for it’s services rendered in accordance with
the prices set forth in the attached Addendum A and incorporated into this
contract and made a part hereof.     9. An invoice will be either faxed or
e-mailed to NEW PHARMACY for payment. More information is attached in the
Addendum A.     10. Any software, hardware, or materials provided by NHS at no
cost to NEW PHARMACY, remains the property of NHS and is for NEW PHARMACY’S use
only during the period NEW PHARMACY maintains a current NHS service contract.
NEW PHARMACY agrees to return all NHS’s property and any copies thereof upon
demand or termination of this agreement by either party.     CONFIDENTIALY:    
11. All statistical, financial, and personal data relating to NEW PHARMACY
business which are confidential and clearly designated as such, will be kept in
the strictest confidence by NHS and it’s employees.

 

1 | Page

 

 

NHS PHARMA, Inc.

 

12. All programs, instruction procedures, specifications, applications,
routines, subroutines, techniques, ideas, and formulae utilized by NHS in
connection with this agreement, arc, and shall remain, the sole property of the
NHS unless otherwise provided for in this agreement.     NHS’S RESPONSIBILITIES:
    13. NHS is a HIPAA Compliant Company and will use care in processing NEW
PHARMACY claims, but it will be responsible only to the extent of correction of
any error due to NHS’s operators, and/or programmers provided NEW PHARMACY has
notified the NHS in writing of any claimed error identified within six months
from any claim transaction’s date of service. Such corrections will be at no
additional charge to NEW PHARMACY. NHS shall not be liable for failure to
provide, or delays in providing, services hereunder, if due to any cause beyond
NHS’s reasonable control. NHS will assist NEW PHARMACY in any audit proceedings,
by way of proof of documentation of all billing records, either from billed out
claims and Payer reporting from billing processed by NHS.     14. This item has
been left intentionally blank.     15. NHS is not liable for the claim amounts
owed or policies set by insurance carriers or any other type payers in
determining claim payments, nor for their actions or decisions.     16. This
Script Processing Service Contract in addition to the Business Associate
agreement represent the entire agreement between the parties, with respect to
the subject matter hereunder. Except as herein expressly provided otherwise, the
provisions of this agreement are for the sole benefit of the parties and not for
the benefit of any other person, persons or legal entities.     17. No
agreement, guaranty, promise, representation, waiver, alteration, modification,
or warranty of any of the provisions of this agreement shall be binding unless
acknowledged in writing and signed by a duly authorized agent for NHS.     18.
All communications to NHS regarding this agreement shall be sent to the
following address unless NHS notifies NEW PHARMACY in writing of a change of
address: NHS Pharma, P.O. Box 455 Redlands, CA, 92373.     ATTORNEY’S FEES AND
COSTS:     19. If any action at law or in equity is necessary to enforce or
interpret the terms of this agreement, the prevailing party shall be entitled to
reasonable attorney fees, and necessary disbursements in addition to any other
relief to which such party may be entitled.     20. This agreement shall not be
binding until signed by the authorized agent by both parties. It shall continue
in full force and effect until it is terminated.

 

2 | Page

 

 

NHS PHARMA, Inc.

 

GOVERNING LAW, ENTIRETY OF AGREEMENT, AND PARTIAL INVALIDITY     21. This
agreement shall be governed by the laws of the State of California. If any
provision of this contract is held by any court to be invalid, void, or
unenforceable, the remaining provisions shall nonetheless continue in full force
and effect.

 

Executed    Dec 4   2014 at Redlands, California.

 

 D:\Dropbox (SEC Compliance)\2015 OPERATIONS\2015
EDGAR\01_January\Praxyn\27-1-2015\Form 8-k\Draft\Production [logo4.jpg]  
Signature of NHS PHARMA, Inc. Representative       Ron Green   NHS PHARMA, Inc.,
Representative   [logo5.jpg]   Signature of NEW PHARMACY, Inc., Representative  
    NEW PHARAMCY COMPOUNDING PHARMACY, Inc., Representative

  

3 | Page

 

 



NHS PHARMA, Inc.

 

Addendum A-Compensation and Services

 

The parties agree that the compensation that will be paid to NHS PHARMA, INC
will be based on the following:

 

Once a script has been billed and NHS PHARMA, Inc. has received an approval from
the insurance payer, the insurance payer will commit to pay the Pharmacy a
specific amount. That committed amount is the amount that will be used to
calculate the payments to NHS and will be invoiced to the Pharmacy. Invoices
will be sent to the Pharmacy by-monthly. All committed amounts from the 1st of
the month to the 15th will be invoiced to the pharmacy for payment to NHS the
1st of the following month. All committed amounts from the 16th of the month to
the 30th will be invoiced for payment on the 15th day of the following month.

 

Billing Services 7 ½% Script Collection Script Processing (PK Software)
Eligibility and Payment Check Data Base entry (PK Software) Calling Payers on
Pre-Auths Reporting (Pharmacy, Doctor and Rep) Patient and Doctor contacting
Financial Tracking     Additional Services offered 1 ½% Patient Refill calls  
Patient Denial calls   Patient Compliance calls   Medication Usage   Updating
Insurance Information   Updating Correct ship- to info   Verifying someone will
be there to sign   Collection of Co-pays   Real Time, Online Portal Reporting  
Script Tracking on Approvals, Denials, In-Processing and problems Financial
Tracking  

 



4 | Page

 

 

 

